Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for capturing images”, “means for generating”, and “means for wirelessly transmitting” in claims 7-12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Digital Beauty to Corcoran et al., hereinafter, “Corcoran” in view of JP 2010219740 A to Kono et al., hereinafter, “Kono” and US 2008/0300010 A1 to Border et al., hereinafter, “Border”.
Claim 1. A smartphone comprising: a housing; a display; a battery; a wireless transmitter; a camera to capture images to generate a video; one or more processors including a graphics processing unit; and memory including instructions to generate modified video based on the video, the instructions including executable code to: Corcoran [page 55] teaches today, digital retouching of your pictures is made possible in the latest smartphones and cameras at the touch of a button. What is more, all of this can be achieved transparently to the user, in real time, just as the image is acquired or added afterwards, allowing users to manipulate and enhance individual faces according to their personal preferences.

Corcoran [page 55] teaches in fact, Apple has introduced a dedicated motion processor on its latest handheld smartphones and tablets. So, if you combine face tracking with awareness of device motion, you will nearly always know with quite high accuracy where a face will be in the next image frame.

Corcoran [page 60] teaches if the truth be told, much of the original impetus to develop video beautification technology came originally from video-camera manufacturers. When HD video was first introduced, it often provided too much resolution, and small facial defects or aberrations became highly emphasized. This upset a lot of consumers, particularly the ladies, and encouraged manufacturers to add a range of beauty filters to reduce the main problems. Naturally, once the first filters were perfected, the engineers got carried away, and today you can have an entire suite of digital makeover tools built into your smartphone (Figure 11).

detect a face of a subject in the video, Corcoran [page 56] teaches face detection and tracking—a feature introduced only a few years ago to digital imaging devices—has led to a new generation of hardware and software enhancements that now detect, track, and analyze faces in your digital images. The most recent algorithms can also cleverly manipulate facial images, enhancing them according to a user’s preferences.


detect a skin tone of the subject based on the face, apply a first process to smooth skin on the face in the video, Corcoran [page 57] teaches probably the most important adjustment to apply to the majority of faces is that of adjusting the quality and overall appearance of a subject’s skin. Such techniques are well known to professional photographers who can use combinations of lighting and aperture to de-emphasize blemishes in a subject’s face. Alternatively, a photographer may resort to using a soft-focus lens—a lens design that deliberately incorporates spherical aberrations that give the appearance of blurring the image while retaining sharp edges (Figure 2). This is not the same as an out-of-focus image, and simply defocusing a sharp lens, or applying a simple blur to a digital image, cannot achieve an equivalent effect

apply a second process to change the skin tone of the face, Corcoran [page 57] teaches the soft focus effect requires a special lens and is often used as an effect for glamour photography because the effect eliminates blemishes and, in general, produces a dreamlike image… Suddenly, wrinkles and small facial blemishes are eliminated, restoring youthfulness to the subject’s face

apply a third process to slim the face, Corcoran [page 59] Facial Slimming and FIGURE 9. Face slimming: (a) the original image compared with (b) slimmed image using AAM methods, (c) key facial points are detected and used to determine the main shape contours, and (d) deformations are applied to obtain a more youthful face without exercise or plastic surgery.

apply a fourth process to adjust a size of eyes on the face, Corcoran FIGURE 7. A close-up example of eye enlargement with the (a) original image and (b) a corresponding digitally generated eye region.

FIGURE 8. A macroscopic example of eye enlargement with (a) the original image and (b) a corresponding, digitally generated eye region; the magnified eye regions are shown below the main image, although the effects in the full image is quite apparent. 

and apply a fifth process to remove an eye bag from the face, Corcoran [page 56] teaches today’s image processing algorithms can manage to restore the underlying eye region

one or more of the one or more processors to generate the modified video with beauty effects, the beauty effects based on one or more of the first process, the second process, the third process, the fourth process, or the fifth process; Corcoran [page 61] teaches many of the hardware enhancements that digital beauty relies on for video processing are embedded as hardware IP cores in the image signal-processing pipeline. In other words, they are not available to the APs on today’s devices. This will change as we see more APs begin to embed the ISP and associated hardware pipeline onto the same integrated circuit as the AP itself.

Corcoran [page 60] teaches when HD video was first introduced, it often provided too much resolution, and small facial defects or aberrations became highly emphasized. This upset a lot of consumers, particularly the ladies, and encouraged manufacturers to add a range of beauty filters to reduce the main problems. Naturally, once the first filters were perfected, the engineers got carried away, and today you can have an entire suite of digital makeover tools built into your smartphone (Figure 11).

Corcoran fails to explicitly teaches detecting a gender of the subject based on the face, Kono, in the same field of augmented facial features in image data, teaches detect a gender of the subject based on the face, Kono [page 4] teaches the age/sex reasoning unit 27 infers the age/sex of the subject person based on the image of the face area detected by the face detection unit 21. That is, the age/ gender reasoning unit 27 has the feature quantity of each feature point for each feature point in the face image of the subject person and each feature point of the face stored in advance in the age/sex data storage unit 28. Inferring age and gender of subject person by comparing color and color data. Then, the age/sex reasoning unit 27 outputs the reasoning result, for example, reasoning data that the subject person's age is in their 20s and the sex is female. The age/sex data storage unit 28 stores, for each male and female age, for example, feature amount (size, interval) data and color data of feature points such as eyebrows, eyes, nose, and lips.

Kono further teaches one or more of the first process, the second process, the third process, the fourth process, or the fifth process adjustable based on one or more of the gender or an age; Kono [page 4] teaches the image correction processing unit 32 can perform a plurality of types of image correction processing on the subject image data. Image correction processing includes exposure correction, soft focus processing, skin softening correction, color correction, slimming correction, and the like.

Kono [page 5] teaches FIG. 2 shows the correspondence between various image correction processes and the inference results from the age / sex reasoning unit 27 and the purpose of the various image correction processes. In FIG. 2, the age is expressed at intervals of 10 years from the 10s to the 50s for each gender, and the type of correction processing for the inference result of gender and age (the correction amount is expressed as weak, medium, strong) is described. The purpose of the correction processing is entered in the lower column of this correction processing column. In this way, the inference result of the age and sex from the age / sex reasoning unit 27 is associated with the image correction corresponding thereto.For example, males in their 10s made weak color corrections to express youthfulness, and females in their 20s added whitening to remove the darkening of pores and express the beauty of their skin. Skin softening is performed, and weak soft focus processing is applied to women in their 40s to make wrinkles and dullness inconspicuous.The correspondence between the inference result of the age and sex from the age / sex reasoning unit 27 and the image correction corresponding thereto is stored in the ROM 18.

Kono [page 6] teaches thereafter, when the user sets the image correction mode setting unit 43 to ON and operates the image reading unit 20 to read the subject image data from the memory 16a, the age / gender reasoning unit 27 reads the subject image data in the subject image data. The age / gender of the subject person is inferred based on the face area image (face image), and inference data is output. Based on this inference data, the correction process selection unit 33 selects one or more correction processes using a table as shown in FIG. For example, if the reasoning data of the age / sex reasoning unit 27 is in the twenties / female, the correction processing selection unit 33 selects the skin beautification considering whitening.

Kono [page 7] teaches the digital camera according to the present embodiment has the following operational effects. (1) For subject image data in which the smile of a subject person is detected, if the size of the face image is greater than or equal to a predetermined value, correction processing selected based on age / gender inference data is performed. There is no danger of performing corrective processing.

Border, in the field of portable video communication teaches and the wireless transmitter to wirelessly transmit the modified video to a device different than the smartphone. Border [Abstract] teaches a method and device for adapting a display image on a hand-held portable wireless display and digital capture device. The device includes a camera for capturing a digital video and/or still image of a user, means for adjusting the captured digital image in response to poor image capture angle of said image capture device so as to create a modified captured digital image; and means for transmitting said modified captured digital image over a wireless communication network to a second hand-held portable wireless display and digital capture device

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art combine the teachings of Corcoran with the teachings of Kono so that the selected image correction process is performed to the face image when the size of face image of to-be-photographed object image data is more than preset value such that the need for performing unnecessary image processing to the image data is avoided [Advantage] and with the teachings of Border to provide improved video quality of  portable two-way video communication system that is adapted to hand-held video communication devices [0013-0014].

Claim 2. Corcoran further teaches wherein the one or more processors is to create the modified video as the images are captured. Corcoran [page 55] teaches today, digital retouching of your pictures is made possible in the latest smartphones and cameras at the touch of a button.

Corcoran [page 60] teaches if the truth be told, much of the original impetus to develop video beautification technology came originally from video-camera manufacturers. 

Corcoran [page 60] teaches in certain ways, a video sequence can be treated just like a sequence of still images. These images are coming at you quite quickly, but hardware enhancements, faster application processors (APs), and even GPU technologies all play a role in helping out here.

Corcoran [page 61] teaches thus, any beauty filters that you have applied will be permanently applied once the raw images frames are compressed by the video codec.

Corcoran Some Challenges for Video Beautification [pages 60-61]

Claim 3. Corcoran further teaches wherein the camera is to capture the images at least thirty frames per second. Corcoran [page 60] teaches so far, we have considered the processing of still or single images. Given the increasing power of today’s handheld devices, it is already possible in some cases to extend most of the techniques described above to work at full high-digital (HD) video rates. Specifying the number of frames is merely a design choice. 

Claim 4. Corcoran further teaches wherein one or more of the one or more processors is to execute gaming instructions.  Corcoran [page 60] teaches in certain ways, a video sequence can be treated just like a sequence of still images. These images are coming at you quite quickly, but hardware enhancements, faster application processors (APs), and even GPU technologies all play a role in helping out here. 

Claim 5. Corcoran further teaches wherein the one or more processors includes a virtual graphics processing unit. Corcoran [page 61] teaches FIGURE 11. Beauty at the touch of a finger is already available on smartphones, especially in China.

Claim 6. Corcoran further teaches wherein the one or more processors is to generate the modified video with beauty effects by applying two or more of the first process, the second process, the third process, the fourth process, or the fifth process simultaneously. Corcoran [page 60] teaches in certain ways, a video sequence can be treated just like a sequence of still images. These images are coming at you quite quickly, but hardware enhancements, faster application processors (APs), and even GPU technologies all play a role in helping out here. 

Corcoran [page 61] teaches thus, any beauty filters that you have applied will be permanently applied once the raw images frames are compressed by the video codec.

Claim 7. It differs from claim 1 in that it is the means of claim 1. Therefore claim 7 has been analyzed and reviewed in the same way as claim 1. See the above analysis.

Claim 8. It differs from claim 2 in that it is the means of claim 2. Therefore claim 8 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 9. It differs from claim 3 in that it is the means of claim 3. Therefore claim 9 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 10. It differs from claim 4 in that it is the means of claim 4. Therefore claim 10 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 11. It differs from claim 5 in that it is the means of claim 5. Therefore claim 11 has been analyzed and reviewed in the same way as claim 5. See the above analysis.

Claim 12. It differs from claim 6 in that it is the means of claim 6. Therefore claim 12 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Claim 13. It differs from claim 1 in that it is a computer readable storage device or storage disk comprising instructions, the instructions including executable code that, when executed, cause at least one processor to perform the method of claim 1.  Therefore claim 13 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
 
Claim 14. It differs from claim 2 in that it is a computer readable storage device or storage disk comprising instructions, the instructions including executable code that, when executed, cause at least one processor to perform the method of claim 2.  Therefore claim 14 has been analyzed and reviewed in the same way as claim 2. See the above analysis.

Claim 15. It differs from claim 3 in that it is a computer readable storage device or storage disk comprising instructions, the instructions including executable code that, when executed, cause at least one processor to perform the method of claim 3.  Therefore claim 15 has been analyzed and reviewed in the same way as claim 3. See the above analysis.

Claim 16. It differs from claim 4 in that it is a computer readable storage device or storage disk comprising instructions, the instructions including executable code that, when executed, cause at least one processor to perform the method of claim 4.  Therefore claim 16 has been analyzed and reviewed in the same way as claim 4. See the above analysis.

Claim 17. It differs from claim 6 in that it is a computer readable storage device or storage disk comprising instructions, the instructions including executable code that, when executed, cause at least one processor to perform the method of claim 6.  Therefore claim 17 has been analyzed and reviewed in the same way as claim 6. See the above analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 20 of U.S. Patent No. 10453270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/388946
US 10453270 B2
A smartphone comprising: a housing; a display; a battery; a wireless transmitter; a camera to capture images to generate a video; one or more processors including a graphics processing unit; and memory including instructions to generate modified video based on the video, the instructions including executable code to:
Claim 1. A computer-implemented method for video augmentation on a GPU
detect a face of a subject in the video,
Claim 17. perform, via a profile detection module, facial recognition profile detection based at least in part on the face detection; 
detect a gender of the subject based on the face,
Claim 1. and selectively detecting gender, age, and race of a face of a user based on the facial detection;
detect a skin tone of the subject based on the face, 
Claim 1. determining, via a skin tone logic unit of the GPU, a skin tone likelihood score on input video images;
apply a first process to smooth skin on the face in the video, apply a second process to change the skin tone of the face, apply a third process to slim the face, apply a fourth process to adjust a size of eyes on the face, and apply a fifth process to remove an eye bag from the face
Claim 20. performing, via a landmark beautification portion of the beautification module, one or more of the following landmark beautification operations based at least in part on the strength settings and the landmark points: red lip alteration, big eye alteration, slim face alteration, cute/big nose alteration, happy/sad face alteration, eye wrinkle removal, eye bags removal, and dark eye circles removal.
one or more of the first process, the second process, the third process, the fourth process, or the fifth process adjustable based on one or more of the gender or an age;
automatically modifying the output video images of the face of the user by facial beautification based on the selectively detected gender, age, and race of a user.
one or more of the one or more processors to generate the modified video with beauty effects, the beauty effects based on one or more of the first process, the second process, the third process, the fourth process, or the fifth process;
Claim 20. and cause to be displayed, via a display, output video images as modified by the beautification module
and 38PATENT APPLICATION DOCKET: 20002/P87781-C1-C1 the wireless transmitter to wirelessly transmit the modified video to a device different than the smartphone.
Claim 20. and cause to be displayed, via a display, output video images as modified by the beautification module


Likewise claims 2-6, 8-12 and 14-17 are also rejected on the ground of nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0109571 A1 to McDuff et al.
McDuff [0047] teaches  multiple faces within the group image can be analyzed for demographics such as gender, age range, and/or ethnicity.


Video Face Beautification

Zhao [4. Experimental Results] teaches the attraction is defined according to the user’s preferences. On average, users prefer to make cheek thinner, eyes larger, and skin smoother. However, different users still could have different definitions of beauty. Figure 6 shows different results (i.e., different cheek sizes and smoothing levels) of the same user. Figure 7 shows a set of image frames selected from a user’s video.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661